         Case 18-12795-gs          Doc 129     Entered 10/18/19 09:33:38         Page 1 of 2



                                                                    Electronically Filed: October 18, 2019
 1   ANDERSEN LAW FIRM, LTD.
 2   Ryan A. Andersen, Esq.
     Nevada Bar No. 12321
 3   Email: ryan@vegaslawfirm.legal
     Ani Biesiada, Esq.
 4   Nevada Bar No. 14347
     Email: ani@vegaslawfirm.legal
 5   101 Convention Center Drive
 6   Suite 600
     Las Vegas, Nevada 89109
 7   Phone: 702-522-1992
     Fax: 702-825-2824
 8
     Counsel for Debtor
 9

10                                UNITED STATES BANKRUPTCY COURT

11                                           DISTRICT OF NEVADA

12    In re:                                               Case No.: 18-12795-BTB
                                                           Chapter 11
13
      2806 PARADISE ISLE LLC,
14                                                         Hearing Date: October 21, 2019
                       Debtor.                             Hearing Time: 1:30 p.m. Pacific time
15
                          STIPULATION TO VACATE EVIDENTIARY HEARING
16

17             2806 PARADISE ISLE LLC, a Nevada limited liability company (“Debtor”), debtor and

18   debtor-in-possession, by and through its counsel of record, on the one hand, and Nationstar Mortgage

19   LLC d/ba/ Mr. Copper, its assignees and/or successors (“Creditor”), by and through its counsel of

20   record, on the other hand hereby stipulate and agree as set forth herein.

21             The following stipulations are based on the following recitals:

22             1.     Debtor is the owner of certain real property located at 2806 Paradise Isle Avenue, North

23   Las Vegas, NV 89031 (“Property”).

24             2.     Creditor holds a deed of trust and secured claim concerning such Property.

25             3.     Debtor filed a motion seeking, among other things, to establish the value of the Property

26   pursuant to 11 U.S.C. § 506(a) (“Motion”). ECF No. 64. Creditor opposed the Motion. ECF Nos. 70

27   and 84



                                                        1 of 2
        Case 18-12795-gs        Doc 129     Entered 10/18/19 09:33:38       Page 2 of 2



 1          4.      The hearing concerning the Motion was continued from time to time to allow the parties

 2   time to obtain appraisals concerning the Property.

 3          5.      When the parties were unable to agree as to the appropriate value of the Property, the

 4   Court scheduled an evidentiary hearing to be held on November 21, 2019, commencing at 1:30 p.m.

 5   ECF No. 107.

 6          6.      On October 11, 2019, Creditor filed its Notice of Election Pursuant to 11 U.S.C. §

 7   1111(b). ECF No. 128.

 8          7.      As a result of Creditor’s election under 11 U.S.C. § 1111(b), the relief sought through

 9   the Motion is largely moot, and Debtor and Creditor agree the Motion may come off calendar and the

10   evidentiary hearing scheduled for November 21, 2019, at 1:30 p.m., may be vacated.

11          NOW THEREFORE, Debtor and Creditors stipulate and agree as follows:

12          1.      The evidentiary hearing, currently scheduled for November 21, 2019, at 1:30 p.m. may

13   be vacated.

14          2.      The Motion may come off calendar.

15          IT IS SO STIPULATED:

16   DATED this 18th day of October, 2019.                DATED this 18th day of October, 2019.
17
      ANDERSEN LAW FIRM, LTD.                             MCCARTHY & HOLTHUS, LLP
18
      /s/ Ryan A. Andersen                                /s/ Michael Chen
19    Ryan A. Andersen, Esq.                              Michael Chen, Esq.
      Nevada Bar No. 12321                                Nevada Bar No. 7772
20    Email: ryan@vegaslawfirm.legal                      Email: NVBK@McCarthyHolthus.com
21    Ani Biesiada, Esq.                                  9510 West Sahara Avenue
      Nevada Bar No. 14347                                Suite 200
22    Email: ani@vegaslawfirm.legal                       Las Vegas, Nevada 89117
      101 Convention Center Drive
23    Suite 600                                           Counsel for Nationstar Mortgage LLC d/ba/ Mr.
      Las Vegas, Nevada 89109                             Copper, its assignees and/or successors
24

25    Counsel for the Debtor

26

27


                                                     2 of 2
